UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6798


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

DERYCK LENNOX HALLEY,

                  Defendant – Appellant.



                              No. 08-6851


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

DERYCK LENNOX HALLEY,

                  Defendant – Appellant.



Appeals from the United States District Court for the Western
District of Virginia, at Roanoke.      James C. Turk, Senior
District Judge. (7:89-cr-00115-jct-1)


Submitted:    January 19, 2010              Decided:   January 26, 2010


Before NIEMEYER, KING, and DAVIS, Circuit Judges.
Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Deryck Lennox Halley, Appellant Pro Se.   Donald Ray Wolthuis,
Assistant  United  States  Attorney,  Roanoke,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             In Appeal No. 08-6798, Deryck Lennox Halley appeals

the district court’s order denying his motion for reduction of

sentence pursuant to 18 U.S.C. § 3582(c)(2) (2006).                      In Appeal

No. 08-6851, Halley appeals the district court’s subsequently

filed amended judgment denying the same motion.                  The two appeals

have been consolidated.          Because the district court’s amended

judgment supersedes the court’s previous order denying Halley’s

§ 3582(c)(2) motion, we dismiss Halley’s appeal of the previous

order as moot.

             With   respect    to    Halley’s   appeal      of     the    district

court’s amended judgment, we have reviewed the record and find

no reversible error.          Accordingly, we affirm for the reasons

stated by the district court.               United States v. Halley, No.

7:89-cr-00115-jct-1 (W.D. Va. May 13, 2008).                 We dispense with

oral   argument     because    the    facts   and   legal    contentions         are

adequately    presented   in    the    materials    before       the     court   and

argument would not aid the decisional process.

                                                            DISMISSED IN PART;
                                                              AFFIRMED IN PART




                                        3